COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
MIGUEL
  VIDALES,
 
                            Appellant,
 
v.
 
JP MORGAN
  CHASE, N.A. & DEUTSCHE BANK NATIONAL
TRUST COMPANY, AS TRUSTEE
FOR LONG BEACH MORTGAGE
LOAN TRUST 2006-2,
 
                           
  Appellees.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-12-00195-CV
 
Appeal from the
 
210th
  Judicial District Court
 
of El
  Paso County, Texas
 
(TC# 2012-DCV-04577)
 



 
MEMORANDUM
OPINION
 
This appeal is before the Court on its own
motion to determine whether the appeal should be dismissed for want of jurisdiction.  Finding there is no appealable order, we
dismiss the appeal for want of jurisdiction.




Appellant, Miguel Vidales, is attempting to
appeal from an order denying a temporary restraining order which was sought to
temporarily abate a foreclosure sale.  On
June 27, 2012, the Clerk of the Court notified Appellant that this was not an
appealable order and gave notice of the Court’s intent to dismiss for want of
jurisdiction unless, within ten days of the notice, a party responded showing
grounds to continue the appeal.  No
response has been filed.
It is well settled that appellate courts
have jurisdiction over final judgments, and such interlocutory orders as the
Legislature deems appealable by statute. 
Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001); Ruiz v. Ruiz,
946 S.W.2d 123, 124 (Tex. App. – El Paso 1997, no pet.).  A party may appeal from an interlocutory
order that grants or denies a temporary injunction or overrules a motion to
dissolve a temporary injunction.  See Tex.
Civ. Prac. & Rem. Code Ann. § 51.014(a)(4) (West Supp. 2012).  However, there is no statutory provision
authorizing an appeal from the grant or denial of a temporary restraining
order.  Nikolouzos v. St. Luke’s Episcopal Hosp., 162 S.W.3d 678, 680-81
(Tex. App. – Houston [14th Dist.] 2005, no pet.).  Therefore, a temporary restraining order is generally
not an appealable order.  In re Tex. Natural Res. Conservation Com’n,
85 S.W.3d 201, 205 (Tex. 2002) (citing Del
Valle Indep. Sch. Dist. v. Lopez, 845 S.W.2d 808, 809 (Tex. 1992)); In re Newton, 146 S.W.3d 648, 652-53
(Tex. 2004).  Because there is no statute permitting our
review of a trial court’s order denying a temporary restraining order, we
dismiss the appeal for want of jurisdiction. 
Tex. R. App. P. 42.3(a).
 
                                                                        GUADALUPE
RIVERA, Justice
July 31, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.